DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/2/2020 and 1/6/2021 were considered and placed on the file of record by the examiner.

	


Allowable Subject Matter
Claims 1, 4-10, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to generating 3D content of an object.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards determining plurality of capturing locations, from which each of the captured of the images, and obtaining 3D content of an object, based on the plurality of capturing locations, the at least one depth map, and at least one image of the plurality of images.
The closest prior art, Quan et al. (US 2010/0201682) shows a similar system that captures plurality of images and texture image data to obtain 3D model (see figure 2, figure 3, para. 0048).
However, Quan fails to address: 

Claim 1
“…a memory storing instructions;
a processor configured to execute the stored instructions to:
obtain a plurality of images of an object,
obtain at least one feature point of the object from each of the plurality of images and three dimensional (3D) location information of the obtained at least one feature point by using a trained artificial intelligence (AI) model,
obtain at least one depth map with respect to a surface of the object based on the obtained 3D location information,
identify a first area of the object for a first texture reconstruction process and a second area of the object for a second texture reconstruction process,
determine the plurality of capturing locations, from which each of the plurality of images is captured, based on the obtained 3D location information of the feature point, and
obtain a 3D content of the object based on the plurality of capturing locations, the at least one depth map and at least one image of the plurality of images,
wherein the processor is configured to identify an image, from among the plurality of images, based on the determined plurality of capturing locations, and is configured to restore, by using the identified image, a texture of at least one predetermined part of the object, to obtain the 3D content.”

Claim 5
“…obtain a plurality of images of an object,
obtain at least one feature point of the object from each of the plurality of images and three dimensional (3D) location information of the obtained at least one feature point by using a trained artificial intelligence (AI) model,
obtain at least one depth map with respect to a surface of the object based on the obtained 3D location information,
determine the plurality of capturing locations, from which each of the plurality of images is captured, based on the obtained 3D location information of the feature point, and
obtain a 3D content of the object based on the plurality of capturing locations, the at least one depth map and at least one image of the plurality of images wherein the processor is configured to:
identify an image, from among the plurality of images, based on at least one of a distribution of the obtained at least one feature point and the determined plurality of capturing locations; and
obtain the at least one depth map based on depth information extracted from the identified image, and
the processor is further configured to:
determine a volume of a voxel cube, the volume being equal to or greater than the object;
rotate the voxel cube based on a learned model of the object; and 
apply a higher resolution to at least one predetermined part of the object than to a part other than the predetermined part.”

Claim 10
“…obtaining at least one feature point of the object from each of the plurality of images and 3D location information of the obtained at least one feature point by using a trained artificial intelligence (AI) model;
obtaining at least one depth map with respect to a surface of the object based on the obtained 3D location information of the feature point;
identifying a first area of the object for a first texture reconstruction process and a second area of the object for a second texture reconstruction process;
determining the plurality of capturing locations, from which each of the plurality of images is captured, based on the obtained 3D location information of the feature point; and
obtaining a 3D content of the object based on the determined plurality of capturing locations, the at least one depth map and at least one image of the plurality of images, 
wherein the obtaining the 3D content of the object comprises identifying an image, from among the plurality of images, based on the determined plurality of capturing locations, and restoring, by using the identified image, a texture of at least one predetermined part of the object, to obtain the 3D content.”

Claim 14
“…obtaining an input of a plurality of images of an object;
obtaining at least one feature point of the object from each of the plurality of images and 3D location information of the obtained at least one feature point by using a trained artificial intelligence (AI) model;
obtaining at least one depth map with respect to a surface of the object based on the obtained 3D location information of the feature point;
determining the plurality of capturing locations, from which each of the plurality of images is captured, based on the obtained 3D location information of the feature point; and
obtaining a 3D content of the object based on the determined plurality of capturing locations, the at least one depth map and at least one image of the plurality of images,
wherein the obtaining the at least one depth map comprises:
identifying an image, from among the plurality of images, based on at least one of a distribution of the obtained at least one feature point and the determined plurality of capturing locations;
obtaining the at least one depth map based on depth information extracted from the identified image;
obtaining a volume of a voxel cube, the volume being equal to or greater than the object;
rotating the voxel cube based on a learned model of the object; and
applying a higher resolution to at least one predetermined part of the object than to a part other than the predetermined part.”

Claim 16
“….obtain an input of a plurality of images of an object;
obtain at least one feature point of the object from each of the plurality of images and 3D location information of the obtained at least one feature point by using a trained artificial intelligence (AI) model;
obtain at least one depth map with respect to a surface of the object based on the obtained 3D location information of the feature point;
identify a first area of the object for a first texture reconstruction process and a second area of the object for a second texture reconstruction process;
determine the plurality of capturing locations, from which each of the plurality of images is captured, based on the 3D location information of the feature point; and
obtain a 3D content of the object based on the determined plurality of capturing locations, the at least one depth map and at least one image of the plurality of images,
wherein the obtaining the 3D content of the object comprises identifying an image, from among the plurality of images, based on the determined plurality of capturing locations, and restoring, by using the identified image, a texture of at least one predetermined part of the object, to obtain the 3D content.”


These distinct features are in each independent claim and renders them allowable.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on 571-272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663